Citation Nr: 0319140	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include osteoarthritis and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




REMAND

The veteran served on active duty from July 1951 to July 
1955, and from March 1958 to June 1962.

Other evidence of record indicates that the veteran served in 
the Tennessee National Guard (Guard) from October 17, 1979, 
to October 17, 1985.  He also is shown to have served on 
active duty for training during the following terms: May 17 
to May 31, 1980; April 24 to April 27, 1981; May 31 to June 
12, 1981; August 22 to September 5, 1981; July 31 to August 
14, 1982; January 31 to February 5, 1983; July 16 to July 30, 
1983; and from December 17 to December 23, 1983. 
Additionally, the veteran is shown to have had inactive duty 
training.

This case originally came before the Board of Veterans' 
Appeals (Board) from a rating decision of November 1997 in 
which the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO) determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
osteoarthritis and degenerative disc disease of the cervical 
spine.  The Board issued a decision in December 1999, which 
denied the veteran's claim to reopen the claim of entitlement 
to service connection for osteoarthritis and degenerative 
disc disease of the cervical spine.  The veteran appealed 
this case to the United States Court of Appeals for Veterans 
Claims (Court).

In March 2001, the Secretary filed an Unopposed Motion for 
Remand and Stay of Proceedings requesting that the Court 
vacate and remand the Board's December 1999 decision for more 
complete consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In March 2001, the Court issued an Order 
granting the unopposed motion to vacate the December 1999 
Board decision and to remand the case pursuant to 38 U.S.C. 
§ 7252(a).

In January 2003, the Board informed the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  In March 2002 
the Board undertook additional development of the evidence 
for the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  This development included a 
request for VA examination.  In conjunction with the 
development additional evidence was received, including the 
report of VA examination in October 2002.  Additional private 
medical records were submitted by the appellant in June 2003.

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review the additional evidence received in 
conjunction with the Board's development.  

Accordingly, in view of the foregoing, this case is REMANDED 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should readjudicate the claim 
on appeal, to include all evidence 
received since the August 1998 statement 
of the case.  If the claim remains 
denied, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative, and the 
veteran should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




